UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

August 2, 2018
Lawrence Siegel, Esq.
101 Lucas Valley Road
Suite 265
San Rafael, California 94903
Dear Mr. Siegel:
This letter is in response to your electronic mail correspondence to the Office of Special
Education Programs and follow-up phone conversation with Lisa Pagano of my staff. You
requested clarification as to whether there is a general notification requirement to all parents
regarding special education laws and processes. Specifically, you asked if a local educational
agency (LEA) has a duty to notify parents of the Individuals with Disabilities Education Act
(IDEA) prior to their child being referred for an evaluation and identified as a child with a
disability. We regret the delay in responding.
We note that section 607(d) of the Individuals with Disabilities Education Act (IDEA) prohibits
the Secretary from issuing policy letters or other statements that establish a rule that is required
for compliance with, and eligibility under, IDEA without following the rulemaking requirements
of section 553 of the Administrative Procedure Act. Therefore, based on the requirements of
IDEA section 607(e), this response is provided as informal guidance and is not legally binding.
This response represents an interpretation by the Department of the requirements of IDEA in the
context of the specific facts presented, and does not establish a policy or rule that would apply in
all circumstances.
The provisions related to child find in section 612(a)(3) of the IDEA require that States have in
effect policies and procedures to ensure that all children with disabilities residing in the State,
including children with disabilities who are homeless children or are wards of the State, children
with disabilities attending private schools, regardless of the severity of their disability, and who
are in need special education and related services are identified, located, and evaluated. 20
U.S.C. §1412(a)(3) and 34 CFR §300.111. This requirement, known as child find, applies to all
children suspected of having a disability under the IDEA, including highly mobile and migrant
children with disabilities, as well as those suspected of having developmental delays, as defined
in 34 CFR §300.8(b). 34 CFR §300.111(a), (b), and (c). LEAs must also have child find policies
and procedures in effect that are consistent with the State’s policies and procedures. 34 CFR
§§300.200-300.201. In addition, a State must ensure that a practical method is developed and
implemented to determine which children with disabilities are currently receiving needed special
education and related services. 34 CFR §300.111(a)(ii). Therefore, as part of a State’s child find
responsibilities, a State must carry out activities to determine whether a child is a child suspected
of having a disability who should be referred for an evaluation to determine eligibility for special
education and related services under Part B.
While LEAs have specific child find responsibilities, there are no specific provisions under
IDEA that require LEAs to provide information about IDEA to all parents, regardless of whether
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

their child is suspected of having a disability. We note, however, that States may have specific
public awareness requirements as part of their State policies and procedures.
If you have any further questions, please do not hesitate to contact Ms. Pagano at 202-245-7413
or by email at Lisa.Pagano@ed.gov.
Sincerely,
/s/
Ruth E. Ryder
Acting Director
Office of Special Education Programs

